 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY DELPHIN,                                  Case No. 1:19-cv-01076-NONE-SKO (PC)

12                       Plaintiff,                    ORDER WITHDRAWING FIRST
                                                       AMENDED COMPLAINT
13           v.
                                                       (Doc. 41)
14    J. MORLEY, et al.,
                                                       FINDINGS AND RECOMMENDATIONS
15                       Defendants.                   TO DISMISS CLAIMS AND DEFENDANTS
16                                                     (Doc. 1)
17                                                     14-DAY DEADLINE
18

19          On January 27, 2021, the undersigned issued findings and recommendations,

20   recommending that Defendants’ motion to partially dismiss the complaint (Doc. 23) be granted.

21   (Doc. 34.) On March 26, 2021, District Judge Dale A. Drozd adopted the findings and

22   recommendations in full, dismissing the claims against Defendants Hammonds and Whitson with

23   leave to amend. (Doc. 37.)

24          On April 19, 2021, Plaintiff filed a first amended complaint. (Doc. 41.) However, on April

25   26, 2021, Plaintiff filed a notice that he wishes to proceed only on the claims of excessive force

26   and/or failure to intercede against Defendants Morley, Villalobos, Banuelos, and Brown, and on

27   the claims of deliberate indifference against Defendants Brown and Stewart. (Doc. 42.)

28   ///
 1            Therefore, the Court issued an order on April 27, 2021, directing Plaintiff to clarify

 2   whether he wants to proceed on his first amended complaint, or whether he instead wishes to

 3   proceed on his original complaint, subject to the prior dismissal of the claims against Defendants

 4   Hammonds and Whitson. (Doc. 43.) On May 6, 2021, Plaintiff filed a response to the order, in

 5   which he states that he “wish[es] to withdraw [his] first amended complaint [a]nd proceed only on

 6   the claims of excessive force and/or failure to intercede against Defendants Banuelos, Morley,

 7   Villalobos, Brown, and claims of deliberate indifference . . . against Defendants Brown and

 8   Stewart in [his] original complaint.” (Doc. 44.)

 9            Accordingly, Plaintiff’s first amended complaint (Doc. 41) is WITHDRAWN; and, the
10   Court RECOMMENDS that:

11            1. Defendants Hammonds and Whitson and the claims against them be DISMISSED

12               without leave to amend; and,

13            2. This case proceed on Plaintiff’s original complaint for claims of excessive force

14               and/or failure to intercede against Defendants Morley, Villalobos, Banuelos, and

15               Brown, and for claims of deliberate indifference to serious medical needs against

16               Defendants Brown and Stewart, pursuant to 42 U.S.C. § 1983.

17            These Findings and Recommendations will be submitted to the United States District

18   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

19   service of these Findings and Recommendations, Plaintiff may file written objections with the
20   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

21   Recommendations.” Failure to file objections within the specified time may result in waiver of

22   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

23   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26   Dated:     May 10, 2021                                        /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28

                                                         2
